         Case 2:20-cv-01616-KOB Document 28 Filed 09/21/21 Page 1 of 28                                          FILED
                                                                                                        2021 Sep-21 PM 01:18
                                                                                                        U.S. DISTRICT COURT
                                                                                                            N.D. OF ALABAMA


                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

JAMES O’SHEA                                        )
                                                    )
        Plaintiff,                                  )
                                                    )
v.                                                  )        2:20-cv-01616-KOB
                                                    )
OMi HOLDINGS, INC., et al,                          )
                                                    )
        Defendants.                                 )
                                                    )

                                   MEMORANDUM OPINION

        In nearly every literary context, phantoms are shrouded in mystery: “unseen,” “hiding,”

“secret and strange.” Andrew Lloyd Webber, Angel of Music, from The Phantom of the Opera (The

Really Useful Group Ltd. 1986). Although this case concerns phantoms in a different context—

phantom stock—Plaintiff James O’Shea alleges secrecy, hiding, and elusive promises by the

Defendants.

        Defendant OMi Holdings employed the Plaintiff under a contract that included a phantom

stock arrangement entitling the Plaintiff to a thirty percent payout for earnings of a portion of the

company. Mr. O’Shea wanted an ownership interest in the company, but he claims that the nature of

phantom stock was a shrouded mystery to him and that, when pressed, Defendants further masked

the truth. In May 2020, Defendants fired Mr. O’Shea and stopped making the phantom stock

payments. O’Shea claims that the Defendants’ nonpayment is a breach of their employment contract,

(doc. 15, Count I), and that Defendants induced him to enter the employment contract by fraudulent

misrepresentation, (doc. 15, Count II), and fraudulent suppression, (doc. 15, Count III). Plaintiff also

seeks a declaratory judgment that he is entitled to the phantom stock arrangement payments since his

firing and a buyout of his portion if the shareholders exit the company. (Doc. 15, Count IV).

        Before the court is Defendants OMi Holdings, Inc., Hoist Parts, Inc., Tom Codiana, and

                                                    1
         Case 2:20-cv-01616-KOB Document 28 Filed 09/21/21 Page 2 of 28




Robert M. Bunnel’s Motion to Dismiss Plaintiff’s Second Amended Complaint in its entirety. (Doc.

18). Mr. O’Shea responded (doc. 22), and Defendants replied (doc. 25). The motion is ripe for

review. For the reasons set forth below, the court DISMISSES WITH PREJUDICE Mr.

O’Shea’s breach of contract (Count I) claim as to Mr. Codiana and Mr. Brunnel because they

were not parties to the Agreement; DISMISSES WITH PREJUDICE Mr. O’Shea’s breach of

contract claim as to Defendants OMi Holdings and Hoist, Inc. because of the plain language of

the parties’ Agreement; DISMISSES WITH PREJUDICE Mr. O’Shea’s declaratory judgment

(Count IV) claim for the same reasons it dismisses the breach of contract claim; and

DISMISSES WITH PREJUDICE Mr. O’Shea’s fraud (Count II) and suppression (Count III)

claims because those claims are barred by the statute of limitations.

  I.   Legal Standard

       Defendants move to dismiss Mr. O’Shea’s Second Amended Complaint in its entirety

under Federal Rules of Civil Procedure 9 and 12(b)(6). Under Rule 12(b)(6), a defendant may

challenge whether a plaintiff has “stated a claim upon which relief can be granted.” Id. “To

survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

       While plaintiffs are not required to provide “detailed factual allegations” in their

pleadings, they are required to provide “more than the unadorned, the defendant-unlawfully-

harmed-me accusation.” Iqbal, 556 U.S. at 678. To be plausible on its face, a claim must contain

enough facts to “allow[] the court to draw the reasonable inference that the defendant is liable for


                                                   2
         Case 2:20-cv-01616-KOB Document 28 Filed 09/21/21 Page 3 of 28




the misconduct alleged.” Id. In other words, the complaint must demonstrate “more than a sheer

possibility that a defendant has acted unlawfully.” Id.

       The Supreme Court has identified “two working principles” for district courts to use

when considering a motion to dismiss. First, when evaluating a motion to dismiss, although the

court must assume the veracity of the well-pleaded factual allegations, it does not have to accept

legal conclusions as true. Iqbal, 556 U.S. at 678. “Threadbare recitals of the elements of a cause

of action, supported by mere conclusory statements, do not suffice.” Id.

        Second, when evaluating a motion to dismiss, district courts are to draw upon their

“judicial experience and common sense” to determine if the complaint states a plausible claim.

Iqbal, 556 U.S. at 679. The court must be able to “infer more than the mere possibility of

misconduct.” Id. If the court determines that well-pleaded facts, accepted as true, do not state a

claim that is plausible, the claim must be dismissed. Id.

       Claims for fraud or mistake are subject to a special pleading standard. “In alleging fraud

or mistake, a party must state with particularity the circumstances constituting fraud or mistake.”

Fed. R. Civ. P. 9(b) (emphasis added). A complaint satisfies Rule 9(b) when it states

       (1) precisely what statements were made in what documents or oral representations or
       what omissions were made, and
       (2) the time and place of each such statement and the person responsible for making (or,
       in the case of omissions, not making) same, and
       (3) the content of such statements and the manner in which they misled the plaintiff, and
       (4) what the defendants “obtained as a consequence of the fraud.”

Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116 F.3d 1364, 1371 (11th Cir. 1997) (citations

omitted).



                                                 3
         Case 2:20-cv-01616-KOB Document 28 Filed 09/21/21 Page 4 of 28




       Courts usually only consider the complaint and any documents attached to it when

considering a motion to dismiss. Brooks, 116 F.3d at 1368. But when “a plaintiff refers to a

document in its complaint, the document is central to [his] claim, the contents are not in dispute,

and the defendant attaches the document to its motion to dismiss,” the court may consider the

document with the motion to dismiss. Financial Sec. Assur., Inc. v. Stephens, Inc., 500 F.3d

1276, 1284 (11th Cir. 2007) (citing Harris v. Ivax Corp., 182 F.3d 799, 802 n. 2 (11th Cir.

1999)); Brooks, 116 F.3d at 1368−69.

 II.   Facts

       Because in deciding a motion to dismiss, the court looks to the face of the

complaint, the court sets out the facts as Mr. O’Shea presents them in his Second Amended

Complaint.

       Defendants OMi Holdings and Hoist Parts, Inc. are in the crane business. They service

and install overhead cranes, provide parts for overhead cranes, and inspect, repair, and provide

maintenance for overhead cranes. (Doc. 15 at 2–3).

       Around 2015, OMi President Tom Codiana and OMi CEO Robert M. Bunnel contacted

the Plaintiff about expanding their crane business to the Southeastern United States because he

had 30 years of experience in the crane industry and was a “well-known salesman.” (Doc. 15 at

4). Defendants approached O’Shea about starting a new location for the business in Birmingham,

Alabama—what they called the “Southeast Aftermarket Operation.” (Id.).

       The parties negotiated in late March and early April 2015 over the phone and by e-mail.

(Doc. 15 at 4). In these negotiations, Mr. O’Shea raised the issue of ownership in the company as

a requirement for his working for Defendants. (Id. at 5). At the time, Mr. O’Shea was also
                                                4
         Case 2:20-cv-01616-KOB Document 28 Filed 09/21/21 Page 5 of 28




negotiating with another crane company about working with it and buying an ownership interest

in the company. (Doc. 15 at 4). Mr. O’Shea told the Defendants he had money to invest in the

company and could also purchase stock in the company. (Id.).

        Defendants told O’Shea they would give him “phantom stock” in the company—which

they described as being “the same as, or better, than real stock, because [he] would not have to

put up any money.” (Doc. 15 at 5). Defendants initially offered him a “phantom stock

arrangement” in which Mr. O’Shea would have 25% ownership of the Southeast Aftermarket

Operation. (Id. at 6).

        On March 25, 2015, Mr. Bunnel sent Mr. O’Shea a letter with an employment offer,

outlining the advantages of phantom stock. (Doc. 15 at 6). After further negotiations, on March

31, 2015, Defendants sent another letter to Mr. O’Shea memorializing the parties’ agreement.

(Id. at 7). According to Mr. O’Shea, the letter recognized that he was to be paid for his services

and that he would also have a 30% ownership interest in the Southeastern Aftermarket Operation

through phantom stock. (Id.).

        Mr. O’Shea had no legal representation for the parties’ agreement and had never heard of

phantom stock. (Doc. 15 at 14–15). Mr. O’Shea told Defendants he did not know how phantom

stock worked and relied upon their representations. (Id. at 15).

        On April 6, 2015, Mr. O’Shea signed the agreement. (Doc. 15 at 8). Then, Mr. O’Shea

formed the Southeastern Aftermarket Operation, which he operated until May 2020. (Doc. 15 at

8). Mr. O’Shea says that Defendants did not tell him that he would lose his interest in the venture

if he left the company because phantom stock operates differently than regular stock. (Doc. 15 at


                                                 5
          Case 2:20-cv-01616-KOB Document 28 Filed 09/21/21 Page 6 of 28




8). He also says that he would not have entered the agreement had he known how phantom stock

worked. (Doc. 15 at 8).

        As agreed, Defendants paid the Plaintiff the distributions of 30% of the earnings before

interest, taxes, depreciation, and amortization (EBITDA) of the Southeastern Aftermarket

Operation while the Plaintiff was employed. (Doc. 15 at 9). On May 18, 2020, Defendants

terminated Mr. O’Shea’s employment. (Id. at 10). Mr. O’Shea says that he was terminated for

pretextual reasons and that he was asked to sign a Release and Settlement Agreement but refused

to do so. (Id.).

        Mr. O’Shea claims that it was not until June 2020 that he began to discover that

Defendants “intended to intentionally breach the agreement or that the Defendants committed

fraud by misrepresenting the phantom stock arrangement to [him] and suppression by not

informing [him] that the phantom stock could disappear or divest.” (Doc. 15 at 10–11).

        Defendants stopped paying Mr. O’Shea’s phantom stock compensation after his firing.

(Doc. 15 at 10). Based on this nonpayment, Mr. O’Shea brings four claims against Defendants:

breach of contract (Count I), fraud (Count II), suppression (Count III), and declaratory judgment

(Count IV).

        In addition to the Second Amended Complaint, the court considers letters between the

parties dated March 25, 2015, March 31, 2015, and April 6, 2015. (Docs. 18-1, 18-2, 18-3). Mr.

O’Shea mentions these letters in his Second Amended Complaint, the letters are central to his

claims, the contents are not disputed, and Defendants have attached the letters to their motion to

dismiss. The March 25, 2015 letter is the initial offer from Defendants to Mr. O’Shea. (Doc. 18-

1). The parties continued to negotiate and came to an agreement, which was memorialized in the
                                                6
          Case 2:20-cv-01616-KOB Document 28 Filed 09/21/21 Page 7 of 28




March 31, 2015 Letter. (Doc. 18-2). Mr. O’Shea accepted this agreement by signing a letter on

April 6, 2015, which constitutes the contract between the parties. (Doc. 18-3). The March 25,

2015 Letter states in relevant part:

         As we see it, the advantages of the Phantom Stock arrangement are as follows:

         1. James O’Shea does not have to put any money into the deal. If it crashes and burns
         (which it won’t) James O’Shea walks away and does something else.

         2. James O’Shea distributions are treated as compensation avoiding double taxation.

         (Doc. 18-1).

And the April 6, 2015 Letter Agreement (the “Agreement”) states in relevant part:

         Your compensation package in this role will include a base salary of $125,000 per year, a
         Phantom Stock arrangement where you would be entitled to 30% of the Southeast
         Aftermarket Operation, and a 1% overriding commission on any New Equipment sold in
         the territory. We will not ask you to share in the initial losses of the new Aftermarket
         Operation, and after profitability is achieved you will receive 30% of the EBITDA
         generated by the operation in the form of pre-corporate tax compensation. This distribution,
         and the new equipment sales override payment will be made quarterly, bi-annually, or
         annually at your option. In the event of an exit of the company by the shareholders you
         would be treated the same as the shareholders relative to your piece of the Southeast
         Aftermarket Operation . . .

         . . . In the event your employment with OMi ceases for any reason, this agreement shall
         terminate.

         (Doc. 18-3). 1



1
 In his response to Defendants’ motion to dismiss, Mr. O’Shea also attached an email he wrote to Mr. Codiana in
which Mr. O’Shea said that he did not know “how the Phantom stock works but [that the parties would] need to
define ownership.” (Doc. 22-2). Mr. Codiana responded that they could “work out all the details [Mr. O’Shea]
brought up.” (Doc. 22-3). But the court does not consider this email because Mr. O’Shea did not mention it in his
Second Amended Complaint. Nor does the court find that the Plaintiff “unquestionably would have had to offer a
copy of the [emails with Codiana] in order to prove [his] case.” See Fin. Sec. Assur., Inc. v. Stephens, Inc., 500 F.3d
1276, 1285 (11th Cir. 2007) (quoting Fudge v. Penthouse Int’l, Ltd., 840 F.2d 1012, 1015 (1st Cir. 1988)).


                                                           7
         Case 2:20-cv-01616-KOB Document 28 Filed 09/21/21 Page 8 of 28




III.   Discussion

       Defendants move to dismiss Mr. O’Shea’s Second Amended Complaint in its entirety

because “the alleged discussions and documents, including the alleged agreement between the

parties, plainly stated that (a) Plaintiff was receiving from the Defendants phantom stock and not

actual ownership in OMi or Hoist and (b) any compensation under the alleged agreement ended

when Plaintiff’s employment ended.” (Doc. 18 at 1−2).

       The court will consider Counts One through Four of Mr. O’Shea’s Second Amended

Complaint to determine whether any of his claims should be dismissed under Rules 9(b) or

12(b)(6).

            A. Count One: Breach of Contract

       Defendants Tom Codiana and Mike Brunnel move to dismiss Mr. O’Shea’s breach of

contract claim against them because they were not parties to the April 6, 2015 Agreement. (Doc.

18 at 11). Defendants OMi Holdings, Inc. and Hoist Parts, Inc. move to dismiss Mr. O’Shea’s

breach of contract claim because his claim is contrary to the plain terms of the parties’

agreement. (Id. at 12).

       To establish breach of contract under Alabama law, a plaintiff must show: “(1) the

existence of a valid contract binding the parties in the action, (2) his own performance under the

contract, (3) the defendant’s nonperformance, and (4) damages.” Southern Medical Health

Systems, Inc. v. Vaughn, 669 So. 2d 98, 99 (Ala. 1995) (citations omitted). Under Alabama law,

a court considers “the circumstances surrounding the contract . . . only where the terms are

ambiguous.” Reeves Cedarhurst Development Corp. v. First Amfed Corp., 607 So. 2d 184, 187

(Ala. 1992). If the terms are not ambiguous, a court does not consider intentions or the course of
                                                 8
         Case 2:20-cv-01616-KOB Document 28 Filed 09/21/21 Page 9 of 28




dealing between the parties. Reeves Cedarhurst, 607 So. 2d at 187. Whether a contract’s terms

are ambiguous is a question of law for the court. Id. at 186 (citation omitted). “In interpreting a

contract, the words of the agreement will be given their ordinary meaning.” McLemore v.

Hyundai Motor Mfg. Alabama LLC, 7 So. 3d 318, 327 (Ala. 2008) (internal quotation marks and

citation omitted).

           1. Mr. O’Shea’s Breach of Contract Claim against the Individual Defendants

       Defendants Tom Codiana and Mike Brunnel move to dismiss Mr. O’Shea’s breach of

contract claim against them because they were not parties to the Agreement. (Doc. 18 at 11).

Defendants assert that the Agreement is “in the form of a letter to Plaintiff from Tom Codiana as

President of OMI Holdings, Inc. with a carbon copy to Mike Bunnel as CEO of OMi” but that

neither individual Defendant was a party to the agreement. (Id.).

       In response, Mr. O’Shea concedes that the breach of contract claim against Defendants

Codiana and Brunnel should be dismissed. (Doc. 22 at 1). Thus, the court DISMISSES WITH

PREJUDICE Mr. O’Shea’s breach of contract claim against Defendants Codiana and Brunnel.

           2. Mr. O’Shea’s Breach of Contract Claim against the Corporate Defendants

       Defendants OMi and Hoist move to dismiss Mr. O’Shea’s breach of contract claim

because “the plain language of the contract provides [his] termination from employment

terminates his rights under the contract.” (Doc. 18 at 12). The April 26, 2015 Letter

Agreement—signed by Mr. O’Shea—states: “In the event your employment with OMi ceases for

any reason, this agreement shall terminate.” (Doc. 18-3). Defendants argue that this language is

clear and unambiguous and that Mr. O’Shea’s contentions that 1) he should have received a 30%

distribution after his employment was terminated on May 18, 2020 and 2) Defendants
                                               9
        Case 2:20-cv-01616-KOB Document 28 Filed 09/21/21 Page 10 of 28




anticipatorily breached the requirement to pay him for his phantom stock if they exit the market

or sell their stock both fail. (Doc. 18 at 12−13). Defendants further argue that Mr. O’Shea did not

plead facts supporting anticipatory breach. (Id. at 13).

       In response, Mr. O’Shea argues that the failure to pay the agreed thirty percent for the

period after his firing constitutes breach of contract. Mr. O’Shea argues that the express words of

the Agreement state that he “became the owner of thirty percent . . . of the Southeast Aftermarket

Operation . . . upon his acceptance of the Agreement.” (Doc. 22 at 6). He states that his rights to

receive distributions vested and cannot be taken away by the contract’s termination. (Id. at 6−7).

Mr. O’Shea argues that Defendants rely upon a generic definition of “‘phantom stock’ not

applicable to the specific terms of the Agreement or the representations of the Parties.” (Id. at 7).

       Mr. O’Shea argues that his rights vested “when he became owner of thirty percent (30%)

of the [Southeastern Market] Operation.” (Doc. 22 at 9). He alleges that he acquired this

ownership interest when he entered into the Agreement. (Id.). Because his rights vested, he

argues, they survived termination of the Agreement. (Id.).

       Mr. O’Shea also points to the Agreement’s reference to “distributions”—a term used for

payments to owners—and the Agreement’s reference to Mr. O’Shea’s “piece of the Southeast

Aftermarket Operation.” (Docs. 22 at 12; 22-1). Finally, Mr. O’Shea argues that the parties’

course of dealings shows that he had a vested ownership interest. (Doc. 22 at 12).

       In reply, Defendants argue that plain meaning bars Mr. O’Shea’s breach of contract

claim. (Doc. 25 at 4). Defendants point out that Mr. O’Shea states in his response that he does

not claim to own stock in OMi or Hoist. (Id.). Defendants state that Mr. O’Shea claims “some


                                                 10
        Case 2:20-cv-01616-KOB Document 28 Filed 09/21/21 Page 11 of 28




unidentified interest in some portion of OMi’s or Hoist’s operation.” (Id.). Defendants assert that

the Agreement does not reference an ownership interest or state that Mr. O’Shea’s phantom

stock arrangement would vest. (Id. at 4−5).

       Defendants further argue that the Agreement’s statement that it would terminate if Mr.

O’Shea’s employment terminated could “only have one meaning, which is that when [Mr.

O’Shea’s] employment terminates [Mr. O’Shea’s] right to compensation under the Letter

Agreement, including under the phantom stock arrangement, also terminates.” (Doc. 25 at 5).

Defendants state the “plain meaning of ‘phantom stock’ should suffice for the [c]ourt to

determine that [Mr. O’Shea] had no ownership interest” and that parol evidence should not be

considered because the contract is unambiguous. (Id.).

       As to plain meaning, the version of Black’s Law Dictionary available in 2015 defined

“phantom stock” as “[i]maginary stock that is credited to a corporate executive account as part of

the executive’s compensation package.” Phantom Stock, Black’s Law Dictionary (8th ed. 2004).

And in 2015, Investopedia.com defined a phantom stock plan as “an employee benefit that gives

selected employees (senior management) many of the benefits of stock ownership without

actually giving them any company stock.” Phantom Stock Plan, Investopedia (April 2015),

https://www.investopedia.com/terms/p/phantomstock.asp

[https://web.archive.org/web/20150413113711/http://www.investopedia.com/terms/p/phantomst

ock.asp].

       Courts only look to the circumstances surrounding a contract when the contract’s terms

are ambiguous; whether terms are ambiguous is a question of law. Reeves Cedarhurst

Development Corp. v. First Amfed Corp., 607 So. 2d 184, 186−87 (Ala. 1992). When
                                             11
        Case 2:20-cv-01616-KOB Document 28 Filed 09/21/21 Page 12 of 28




interpreting contracts, courts are to give words “their ordinary meaning.” McLemore v. Hyundai

Motor Mfg. Alabama LLC, 7 So. 3d 318, 327 (Ala. 2008) (internal quotation marks and citation

omitted).

       Here, the court finds that the plain language of the April 6, 2015 Agreement

unambiguously grants no ownership interest or vested rights to Mr. O’Shea after his firing. This

finding centers on the meaning of “phantom stock,” so the court turns there first. Dictionary

definitions show that the plain meaning of “phantom stock” is “imaginary stock,” that conveys to

employees a benefit “without actually giving them any company stock.” See Phantom stock,

Black’s Law Dictionary, supra; Hayes, Phantom Stock Plan, supra. These definitions plainly

state that phantom stock conveys no vested rights or ownership interest.

       The court notes that the meaning of phantom stock is not shrouded in mystery. These

definitions were accessible by a quick Google search or dictionary reference in 2015. Certainly,

some unusual phantom stock plans contain provisions specifically stating that ownership rights

vest. See, e.g., Hahn v. National Bank, 99 F. Supp. 2d 275 (E.D.N.Y. 2000) (noting that “the

vesting schedule set forth in the Plan . . . provided for full vesting in the third year following a

grant of a Phantom Stock Award”). But the April 6 Agreement in this case lacked any such

provisions, leaving only the plain meaning of phantom stock, which does not convey an

ownership interest. Thus, Mr. O’Shea’s arguments that Defendants employ an overly generic

definition of “phantom stock” are unpersuasive. (Doc. 22 at 7).

       The plain meaning of phantom stock is also in harmony with the other terms of the

Agreement. The Agreement states that “[i]n the event of an exit of the company by the

shareholders you would be treated the same as the shareholders”—suggesting that Mr. O’Shea is
                                              12
           Case 2:20-cv-01616-KOB Document 28 Filed 09/21/21 Page 13 of 28




not, in fact, a shareholder with ownership interest. (Doc. 18-3). The Agreement also provides

that Mr. O’Shea’s phantom stock payments would occur “in the form of pre-corporate tax

compensation” and “Aftermarket compensation.” (Id.) (emphases added). Repeated use of the

term “compensation” makes clear that Mr. O’Shea’s interest in the Southeast Aftermarket

Operation was in the form of payments more akin to a bonus or commission, rather than an

ownership interest. For the same reason, the Agreement’s reference to Mr. O’Shea’s “piece” of

the company creates no ambiguity because the “piece” is immediately defined in the next

sentence as “the Aftermarket compensation piece.” (Doc. 18-3). And the terms “owner” and

“ownership” are conspicuously absent from the Agreement. The court finds that the plain

language of the Agreement unambiguously describes compensation rights, rather than any

ownership interest.

       Further, the court finds little merit in Mr. O’Shea’s arguments that he had a “vested” right

that was irrevocable. The case law that Mr. O’Shea cites demonstrates that vested rights are “not

contingent; unconditional; absolute.” Sutton v. Sutton, 217 So. 3d 937, 942 n.6 (Ala. Civ. App.

2016) (Thompson, J., concurring) (quoting Vested, Black’s Law Dictionary (10th ed. 2014)). But

the Agreement states that Mr. O’Shea’s phantom stock rights shall terminate if his “employment

with OMi ceases for any reason.” (Doc. 18-3). Mr. O’Shea cannot claim breach of contract for

nonpayment after his firing when the Agreement expressly terminates upon his firing. Any

ownership rights that the Agreement arguably provided could not be vested because they were

contingent on his continued employment, rather than “unconditional.” See Sutton, 217 So. 3d at

942 n.6.

       Finally, because the court finds the plain meaning of the contract’s terms to be
                                                13
        Case 2:20-cv-01616-KOB Document 28 Filed 09/21/21 Page 14 of 28




unambiguous, Alabama law prevents the court from considering O’Shea’s arguments regarding

the course of the parties’ dealings. See Reeves Cedarhurst Development Corp., 607 So. 2d at

186−87.

       In sum, the Agreement does not mask the truth about phantom stock. The contract

unambiguously provides that phantom stock does not convey ownership interest and that Mr.

O’Shea’s right to payment terminates with his employment. Because this finding relies on the

interpretation of undisputed documents identified in the complaint, no amendment to the

pleadings could cure the error. Thus, the court DISMISSES WITH PREJUDICE Mr. O’Shea’s

breach of contract claim against Defendants OMi and Hoist.

           B. Counts Two and Three: Fraud and Suppression

       Mr. O’Shea brings two fraud claims in his Second Amended Complaint—one for fraud

and another for suppression. Because they are related, the court considers them together. For

purposes of clarity, the court will refer to Mr. O’Shea’s fraud claim as his “fraudulent

misrepresentation” claim and his suppression claim as his “fraudulent suppression” claim.

       For his fraudulent misrepresentation claim, Mr. O’Shea avers that Defendants committed

fraud because they represented to him that he would receive an ownership interest in the

company, that “phantom stock was the same or better than actual stock,” and that he would

receive distributions if shareholders exited the company. (Doc. 15 at 12−13). He alleges that

Defendants made these representations to induce him to enter into the Agreement with

Defendants. (Id. at 13).

       For his fraudulent suppression claim, Mr. O’Shea avers that Defendants suppressed


                                                14
        Case 2:20-cv-01616-KOB Document 28 Filed 09/21/21 Page 15 of 28




material facts they were obligated to disclose, i.e., they did not tell him that they did not intend

for him to keep his ownership interest in the company if terminated and did not tell him that

phantom stock did not vest an ownership interest. (Doc. 15 at 14−15).

       Defendants argue that Mr. O’Shea has not stated a claim for fraudulent misrepresentation

or for fraudulent suppression. (Doc. 18 at 13). In response, Mr. O’Shea points to the parties’

dealings as representing to Mr. O’Shea that he would have an ownership interest in the new

division. For example, O’Shea made it clear to Defendants that he needed to have an ownership

interest in the company, that he had money to put into the company, and that he would be willing

to purchase stock. Importantly, he also alleges that Defendants told him that “phantom stock”

was “the same as, or better, than real stock.” (Doc. 15, at 5). He thus argues that Defendants had

a duty to disclose to Mr. O’Shea that “he would not be an owner since he made it clear that

ownership was a pre-requisite to him even considering employment.” (Doc. 22 at 16).

       In reply, Defendants state that Mr. O’Shea never alleges that “any of the Defendants used

the terms ‘owner’ or ‘ownership’ when negotiating with him” and that he does not “identify the

entity in which he alleges he had ownership.” (Doc. 25 at 3).

           1. Statute of Limitations

       Actions for fraud fall under Ala. Code § 6-2-38, which has a two-year statute of

limitations. Defendants argue that Mr. O’Shea’s fraudulent misrepresentation and fraudulent

suppression claims are barred by the statute of limitations because he did not plead that he filed

his claims within two years of discovering the alleged fraud. (Doc. 18 at 13). Defendants assert

that Mr. O’Shea did not file his lawsuit until October 14, 2020—five years after the alleged

fraudulent statements were made in April 2015—and that he did not plead “even in conclusory
                                             15
         Case 2:20-cv-01616-KOB Document 28 Filed 09/21/21 Page 16 of 28




fashion that he failed to discover the fraud within the statute of limitations period.” (Id. at 14).

Thus, Defendants argue, his discovery of the alleged fraud in June 2020 does not toll the statute

of limitations. (Id.).

         Defendants argue that Mr. O’Shea knew all the facts that form the basis of the alleged

fraud when he signed the parties’ Agreement in April 2015. (Id. at 15). Defendants assert that

Mr. O’Shea knew at that time he was being given phantom stock and that all he discovered in

June 2020 is how phantom stock works. (Id. at 16). Defendants argue that O’Shea’s failure to

learn about phantom stock at the time of the contract was not objectively reasonable because

“[t]he definition and nature of phantom stock is readily available on the internet, and it is

objectively reasonable for Plaintiff to have sought out the definition and legal effect of phantom

stock rather than assuming that it bestowed upon him an ownership interest in the Company.”

(Id.).

         Defendants also argue that to toll the statute of limitations, Mr. O’Shea would

need to plead an affirmative act by Defendants taken to conceal the alleged misrepresentation.

(Doc. 18 at 18).

         In response, Mr. O’Shea states that his Second Amended Complaint sufficiently sets forth

his discovery of the fraud in June 2020. (Docs. 22 at 17; 15 at ¶ 37). Mr. O’Shea argues that he

did not discover the fraud until then because he was vested with 30% of ownership in the

Southeastern Aftermarket Operation. (Doc. 22 at 18−19) (emphasis added). Mr. O’Shea points to

several cases in which phantom plans allowed for vesting—Hahn v. National Bank, 99 F. Supp.

2d 275 (E.D.N.Y. 2000); Kleve v. Thermo-Right Mfg. Co., No. 22205, 2005 WL 418039, at *1

(Ohio Ct. App. Feb. 23, 2005); and In re Marriage of Faber, 58 N.E.3d 52 (Ill. App. Ct. 2016).
                                              16
        Case 2:20-cv-01616-KOB Document 28 Filed 09/21/21 Page 17 of 28




       Mr. O’Shea also argues that he has alleged facts relating to Defendants concealing his

cause of action and relating to what prevented him from discovery his injury. (Doc. 22 at 20).

Mr. O’Shea points to paragraph 33 of his Second Amended Complaint in which he states that he

was

       paid the distributions commensurate with his thirty percent (30%) ownership in the
       Southeast Aftermarket Operation pursuant to the representations of the Defendants while
       he was employed, reasonably and foreseeably causing O’Shea to believe that the
       Defendants’ representations about the phantom stock and benefits associated therewith
       were true and giving O’Shea no indication that the Defendants did not intend to honor
       their representations about the phantom stock if O’Shea was terminated.

(Docs. 22 at 20; 15 at ¶ 33).

       Mr. O’Shea also points to paragraph 37 of his Second Amended Complaint in which he

states that in June 2020, after being asked to sign a Release and Settlement Agreement and after

the time passed for him to receive distributions, he realized for the first time that “Defendants

intended to intentionally breach the agreement or that the Defendants committed fraud by

misrepresenting the phantom stock arrangement to the Plaintiff and suppression by not informing

the Plaintiff that the phantom stock could disappear or divest.” (Docs. 22 at 20−21; 15 at ¶ 37).

       In reply, Defendants argue that Mr. O’Shea did not meet the standard for tolling the

statute of limitations because he has not shown that June 2020 was when a person of reasonable

diligence would have discovered that he had no ownership interest. (Doc. 25 at 8). Defendants

argue that Mr. O’Shea has not alleged that Defendants “took some affirmative act to conceal the

misrepresentation or suppression to avoid the two-year statute of limitations.” (Doc. 25 at 8).

Defendants further argue that the cases to which Mr. O’Shea points, in which phantom stock

vested, are inapplicable because in each of those cases, the language of the phantom stock

                                                 17
         Case 2:20-cv-01616-KOB Document 28 Filed 09/21/21 Page 18 of 28




arrangement provided vesting. See Hahn, 99 F. Supp. 2d at 280; Kleve, 2005 WL 418039, at *1

(“[T]he Agreement also provided that the right to payments would be vested in an employee

once that employee had worked for Appellee for seven years. At that time, the right would

become vested and could not be stripped away even if the employee was fired for cause or left

his employment without good reason.”); In re Marriage of Faber, 58 N.E.3d at 60 (“The

phantom stock did not fully vest upon issuance; it vested over time, consistent with the purpose

of the plan being an incentive to work hard and build the shareholder value of the company.”).

         The court agrees with Defendants that Mr. O’Shea filed his claim after the two-year time

bar from the time of the parties’ original Agreement. The critical issue, then, is whether Mr.

O’Shea’s claims fall within the savings provision of Ala. Code § 6-2-3.

         Alabama Code § 6-2-3 provides a savings provision for fraud actions; if the statute of

limitations creates a bar, “the claim must not be considered as having accrued until the discovery

by the aggrieved party of the fact constituting the fraud, after which he must have two years

within which to prosecute his action.” If a fraud claim was not brought within the statute of

limitations, “the burden is on the party bringing the fraud action to show that he comes within the

purview of [the savings] provision.” Green v. Wedowee Hosp., 584 So. 2d 1309, 1312 (Ala.

1991).

         Alabama courts use an “objective standard to determine when a party should have

discovered fraud for the purpose of the statute of limitations.” McGowan v. Chrysler Corp., 6631

So. 2d 842, 845 (Ala. 1993) (citation omitted). The objective standard asks whether the plaintiff

acted in “reasonable reliance” on the defendant’s statements. Foremost Ins. Co. v. Parham, 693

So. 2d 409, 421 (Ala. 1997). Under the reasonable reliance standard, “the limitations period
                                              18
        Case 2:20-cv-01616-KOB Document 28 Filed 09/21/21 Page 19 of 28




begins to run when the plaintiff was privy to facts which would ‘provoke inquiry in the mind of a

[person] of reasonable prudence, and which, if followed up, would have led to the discovery of

the fraud.’” Auto-Owners Ins. Co. v. Abston, 822 So. 2d 1187, 1195 (Ala. 2001) (quoting Willcut

v. Union Oil Co., 432 So. 2d 1217, 1219 (Ala. 1983)).

       Mr. O’Shea’s alleges that, notwithstanding the Agreement, Defendants communications

misled him to believe that he was receiving an ownership interest. This claim implicates another

body of case law under the reasonable reliance rule, in which Alabama courts have shown little

sympathy to plaintiffs who overlook unambiguous written contract terms in favor of

representations to the contrary. Rather, a plaintiff’s reliance on a defendant’s statements that

contradict written contractual terms is unreasonable because the plaintiffs “were fully capable of

reading and understanding their documents, but nonetheless made a deliberate decision to ignore

written contract terms.” Foremost Ins. Co., 693 So. 3d at 421; see Traylor v. Bell, 518 So. 2d 719

(Ala. 1987); Alfa Life Ins. Corp. v. Green, 881 So. 2d 987 (Ala. 2003); AmerUs Life Ins. Co. v.

Smith, 5 So. 3d 1200 (Ala. 2008); see also Mays Mining, Inc. v. Nexgen Extractions, LLC, No.

6:20-cv-1728-GMB, 2021 WL 2139059 (N.D. Ala. May 26, 2021) (finding that plaintiff

unreasonably relied on defendant’s oral representations that contract covered profits when

document stated that contract covered only revenue). This rule holds true even when plaintiffs

lack legal counsel and have little more than a high school education. See AmerUs Life Ins. Co., 5

So.3d at 1209 (collecting cases illustrating this point).

       The court finds that the statute of limitations bars both the fraudulent misrepresentation

and fraudulent suppression claims because Mr. O’Shea unreasonably relied on Defendants’

representations about ownership rights at the time of the Agreement. Mr. O’Shea argues that
                                                19
        Case 2:20-cv-01616-KOB Document 28 Filed 09/21/21 Page 20 of 28




Defendants misrepresented an offer of vested ownership interest when they told him that

phantom stock was “the same, or better, than real stock.” (Doc. 15 at 5). For one thing, this

statement by no means promises a vested ownership interest because it does not use those words.

But even assuming it did promise ownership, the statement would, at most, directly contradict

the plain meaning of the written April 6 Agreement. The court has already explained why the

April 6 Agreement unambiguously provided Mr. O’Shea no vested rights or ownership interest

beyond his termination date because the Agreement provided only phantom stock

“compensation,” terminating with his employment. (Doc. 18-3). These terms plainly provide Mr.

O’Shea no ownership interest and sever his compensation rights at his termination. Because the

written contract contradicts the alleged meaning of Defendants’ “same-or-better” statement, Mr.

O’Shea’s reliance on the statements indicates “a deliberate decision to ignore written contract

terms.” Foremost Ins. Co., 693 So. 3d at 421. This reliance is unreasonable.

       Further, Mr. O’Shea does not aver that the Defendants used the terms “owner” or

“ownership” with him, and the Agreement does not include either of those terms. The lack of

ownership language “would provoke inquiry in the mind” of a reasonably prudent person who

was expecting to receive an ownership interest. See Auto-Owners Ins. Co., 822 So. 2d at 1195.

Even more troubling is Mr. O’Shea’s admission that he “had never heard of phantom stock

before [the] [A]greement” and his admission to Defendants during negotiations “that he did not

know how phantom stock worked.” (Doc. 15 at 8). In other words, Mr. O’Shea relied on

Defendants’ representations even though he was knowingly—and outspokenly—ignorant about

phantom stock. And although Mr. O’Shea lacked an attorney in the negotiations, he still met

Alabama’s minimal standard for interpreting the Agreement on his own: he could “read and
                                              20
        Case 2:20-cv-01616-KOB Document 28 Filed 09/21/21 Page 21 of 28




write.” AmerUs Life Ins. Co., 5 So. 3d at 1209. Had Mr. O’Shea been reasonably prudent, he

would have found out what a phantom stock arrangement is and how it works, rather than

“blindly rely” on Defendants. Id. at 1208.

       The court also notes that Mr. O’Shea had ample opportunity to investigate the meaning of

phantom stock. Defendants provided O’Shea with a draft Agreement on March 31—a week

before he signed the final April 6 Agreement. (Doc. 18-2). The March 31 draft contained

identical language as to all the terms at issue here—phantom stock “compensation,” Mr.

O’Shea’s “piece” of the company, his being treated “the same as the shareholders,” and the

Agreement’s termination. Mr. O’Shea clearly negotiated some aspects of this draft (the phantom

stock compensation increased from twenty-five to thirty percent between the drafts), but he

apparently failed to unmask the meaning of phantom stock in that time. Compare (doc. 18-2)

with (doc. 18-3). His reliance on Defendants’ statements alone is unreasonable.

       In sum, Mr. O’Shea signed an Agreement providing for phantom stock compensation

while he was knowingly ignorant as to what phantom stock was. And although Defendants

allegedly stated that phantom stock was “the same, or better” than traditional stock, the

Agreement’s plain terms contradicted those statements. O’Shea’s signing the Agreement in the

face of knowing risk is the very kind of “ostrichism” that the reasonable reliance rule intends to

root out. AmerUs Life Ins. Co., 5 So. 3d at 1208. Mr. O’Shea was not reasonably prudent in

discovering the alleged fraud, so his claim falls outside the savings provision for the statute of

limitations. The court DISMISSES WITH PREJUDICE Mr. O’Shea’s fraud (Count I) and

suppression (Count II) claims as barred by the statute of limitations.

           2. Fraudulent Misrepresentation
                                                 21
        Case 2:20-cv-01616-KOB Document 28 Filed 09/21/21 Page 22 of 28




       Defendants also move to dismiss the fraud claims on substantive grounds. The court has

already explained why dismissal is proper on statute of limitations grounds. But in the

alternative, dismissal is also proper because Mr. O’Shea fails to state a plausible claim for

fraudulent misrepresentation.

       Defendants argue that Mr. O’Shea fails to allege facts stating a claim for fraudulent

misrepresentation. (Doc. 18 at 19). Mr. O’Shea does not aver that Defendants made any false

statements, for example, that he was getting actual stock or that Defendants made false claims

about how phantom stock operates. (Id. at 19−20). Defendants assert that their statements about

phantom stock being better than actual stock are an opinion. (Id. at 21). Defendants also assert

that their representation regarding what would happen if the shareholders exited the Company

did not involve false statements. (Id.).

       In response, Mr. O’Shea argues that he has never claimed that he would receive actual

stock but rather claims that he was promised an ownership interest in the Southeastern

Aftermarket Operation. (Doc. 22 at 21). Mr. O’Shea contends that Defendants made statements

in the Agreement “promis[ing] him an ownership interest” but “intended the opposite.” (Id.).

       In reply, Defendants argue that Mr. O’Shea cannot establish they made false statements

about an ownership right when he has not alleged that Defendants made any such statements and

the Letter Agreement provides for phantom stock as part of his compensation and does not

mention ownership. (Doc. 25 at 7).

       To state a claim for fraud, a plaintiff must show “(1) a false representation (2) of a

material existing fact (3) reasonably relied upon by the plaintiff (4) who suffered damage as a

proximate consequence of the misrepresentation.” Padgett v. Hughes, 535 So. 2d 140, 142 (Ala.
                                             22
        Case 2:20-cv-01616-KOB Document 28 Filed 09/21/21 Page 23 of 28




1988). “[S]tatements of opinion amounting to nothing more than mere ‘puffery’ or predictions as

to events to occur in the future are not statements concerning material facts.” Fincher v.

Robinson Bros. Lincoln-Mercury, Inc. 583 So. 2d 256, 259 (Ala. 1991)

       Here, the court finds that Mr. O’Shea fails to state a plausible claim for fraudulent

misrepresentation. First, he has not averred facts showing that Defendants made a false

statement. The April 6 Agreement provides a phantom stock arrangement that (1) granted Mr.

O’Shea compensation at thirty percent of the earnings of the Southeast Aftermarket Operation

and (2) promised that O’Shea “would be treated the same as the shareholders relative to [his]

piece of the Southeast Aftermarket Operation” if the shareholders exited the company. (Doc. 18-

3). The court finds these statements to be true because Defendants provided these benefits while

O’Shea was employed. The Agreement also provides for its own termination if O’Shea’s

“employment with OMI ceases for any reason.” (Doc. 18-3). This term proved to be true when

Defendants terminated all compensation payments upon O’Shea’s firing. Finally, the Agreement

refers to Mr. O’Shea’s “piece” of the Southeast Aftermarket Operation—a word that O’Shea

argues promises an ownership interest. (Doc. 18-3). But the next sentence clarifies that the

“piece” is merely an “Aftermarket compensation piece.” (Doc. 18-3). The Agreement thus

defines Mr. O’Shea’s “piece” as a compensation right—not an ownership interest—so the court

finds no false representation there.

       Nor does the court find false representations in the statements made in negotiations over

the Agreement. Mr. O’Shea argues that he was promised an ownership interest through

Defendants’ statement that phantom stock was “the same, or better” than typical stock. (Doc. 15

at 5). But this statement, which was meant to persuade Mr. O’Shea to join the company during
                                                23
        Case 2:20-cv-01616-KOB Document 28 Filed 09/21/21 Page 24 of 28




negotiations, sounds like “puffery” and a “statement of opinion,” rather than fraud. Fincher, 583

So. 2d at 259. And the statements had merit. After all, O’Shea received a percentage of

Defendants’ earnings without “hav[ing] to put any money into the deal,” and without having to

“share in the initial losses.” (Doc. 18-1). These benefits arguably make the phantom stock the

same or better than traditional stock. Most importantly, however, the statement does not promise

ownership or vested rights, as it does not use those terms at all.

       Finally, even if Defendants arguably promised Mr. O’Shea an ownership interest after his

firing, the court has explained in the statute of limitations discussion that those promises were

not “reasonably relied upon by the plaintiff.” Padgett, 535 So. 2d at 142.

       The court finds that Mr. O’Shea has failed to state a plausible claim for fraudulent

misrepresentation. Thus, as an alternative to dismissal on statute of limitations grounds, the court

DISMISSES WITHOUT PREJUDICE Mr. O’Shea’s fraudulent misrepresentation claim (Count

II).

           3. Fraudulent Suppression

       Defendants also challenge the merits of Mr. O’Shea’s fraudulent suppression claim.

Defendants state that Mr. O’Shea alleges that Defendants “induced [him] into signing the Letter

Agreement by failing to inform him that he would ‘lose his ownership interest if terminated’ . . .

and that ‘there was no true ownership interest in the phantom stock.’” (Doc. 18 at 22) (citing

Doc. 15 at ¶¶ 50−54). Defendants state that Mr. O’Shea “does not allege that [they] fraudulently

concealed the nature or legal effect of phantom stock” but only that told him that phantom stock

was “better” than actual stock. (Id. at 23).

       In response, Mr. O’Shea argues that Defendants’ argument that no suppression exists is
                                              24
        Case 2:20-cv-01616-KOB Document 28 Filed 09/21/21 Page 25 of 28




“based solely upon Defendants’ incorrect interpretation of the effect of the Agreement’s

termination on vested rights and Defendants’ wrongful application of a universal meaning they

created for the word or phrase ‘phantom stock.’” (Doc. 22 at 22).

       In reply, Defendants argue that Mr. O’Shea cannot claim that they “suppressed their

intention not to pay the phantom stock payments if employment ended when the Letter

Agreement provided exactly for” the Agreement to end upon termination. (Doc. 25 at 7).

       To state a claim for fraudulent suppression, a plaintiff must show that (1) defendant “had

a duty to disclose”; (2) defendant suppressed “an existing, material fact”; defendant “had actual

knowledge of the fact and its materiality”; (4) the “lack of knowledge induced [plaintiff] to act”;

and (5) “[plaintiff] suffered actual damage as a proximate result.” Hardy v. Blue Cross & Blue

Shield of Ala., 585 So. 2d 29, 32 (Ala. 1991). For the first element, a duty to disclose arises based

on circumstances of the case including “(1) the relationship of the parties; (2) the relative

knowledge of the parties; (3) the value of the particular fact; (4) the plaintiff’s opportunity to

ascertain the fact; (5) the customs of the trade; and (6) other relevant circumstances.” Bethel v.

Thorn, 757 So. 2d 1154, 1162 (Ala. 1999).

       The court finds that Mr. O’Shea has failed to state a plausible claim for fraudulent

concealment because the Agreement is clear about the matters that he alleges Defendants

suppressed. Both of the issues raised—whether O’Shea retained an ownership interest post-

termination and whether phantom stock vested him with an ownership interest—are

unambiguously explained in the Agreement. The court has found that the plain language of the

Agreement clearly states that Mr. O’Shea was receiving phantom stock and that the Agreement

also clearly states that it would terminate if his employment ceased. Defendants did not suppress
                                                   25
        Case 2:20-cv-01616-KOB Document 28 Filed 09/21/21 Page 26 of 28




either of these facts.

        Further, the court finds that Mr. O’Shea has failed to allege that Defendants had a “duty

to disclose.” Hardy, 585 So. 2d at 32. Mr. O’Shea argues that the duty to disclose arose because

he told Defendants that he would not “enter into the deal without an ownership interest in the

Company.” (Doc. 15 at 15). Looking to the circumstances giving rise to a duty to disclose,

Defendants certainly knew what phantom stock was, and O’Shea alleges that he did not. But the

court has already found that O’Shea had ample “opportunity to ascertain” the definition of

phantom stock, which would have indicated no ownership rights. See Bethel, 757 So. 2d at 1162.

Further, O’Shea has not alleged facts showing a “special relationship of trust or confidence” that

would give rise to a duty to disclose, such as an agency or contractual relationship. See Potter v.

First Real Estate Co., Inc., 844 So. 2d 540, 543 (Ala. 2002) (finding relationship of trust

between plaintiff and his defendant-real estate agent); Bethel, 757 So. 2d at 1162. And although

O’Shea placed a high value on the fact of ownership during negotiations, he was provided with

an unambiguous draft Agreement several days before he signed the April 6 Agreement. That

period provided ample time to consult an attorney or to conduct the minimal research needed to

unravel the mysteries of phantom stock. The court finds no duty to disclose.

        Thus, although the court dismisses Mr. O’Shea’s claim on statute of limitations grounds,

the court alternatively DISMISSES WITHOUT PREJUDICE his fraudulent concealment claim

(Count II) because he fails to plausibly state that claim.

            C. Count Four: Declaratory Judgment

        Defendants lastly argue that Mr. O’Shea’s declaratory judgment claim is due to be

dismissed for the same reasons the other claims are due to be dismissed. (Doc. 18 at 26).
                                               26
        Case 2:20-cv-01616-KOB Document 28 Filed 09/21/21 Page 27 of 28




       In his Second Amended Complaint, Mr. O’Shea seeks a declaration that Defendants must

continue to make payments equal to 30% of the Southeastern Aftermarket Operation and that

Defendants must make a payment equal to 30% of the Operation if shareholders exit the

Company and also for specific performance. (Doc. 15 at 17). These claims are rooted in Mr.

O’Shea’s breach of contract and fraud claims, which the court has dismissed with prejudice.

Thus, no “case of actual controversy” exists over which the court could declare a judgment. See

28 U.S.C. § 2201(a). Mr. O’Shea’s declaratory judgment claim is also due to be DISMISSED

WITH PREJUDICE.

IV.    Conclusion

       For the reasons stated above, the court DISMISSES WITH PREJUDICE Mr. O’Shea’s

breach of contract (Count I) claim as to Mr. Codiana and Mr. Brunnel because they were not

parties to the Agreement; DISMISSES WITH PREJUDICE Mr. O’Shea’s breach of contract

claim as to Defendants OMi Holdings and Hoist, Inc. because of the plain language of the

parties’ Agreement; DISMISSES WITH PREJUDICE Mr. O’Shea’s declaratory judgment

(Count IV) claim for the same reasons it dismisses the breach of contract claim; and

DISMISSES WITH PREJUDICE Mr. O’Shea’s fraudulent misrepresentation (Count II) and

suppression (Count III) claims because those claims are barred by the statute of limitations. If the

court had not dismissed the fraud claims on statute of limitations grounds, the court would

alternatively DISMISS WITHOUT PREJUDICE Mr. O’Shea’s fraud claims because he fails

to plausibly state those claims.




                                                27
Case 2:20-cv-01616-KOB Document 28 Filed 09/21/21 Page 28 of 28




DONE and ORDERED this 21st day of September, 2021.



                               ____________________________________
                               KARON OWEN BOWDRE
                               UNITED STATES DISTRICT JUDGE




                                  28
